DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 14, 2022 and February 15, 2022 haves been considered by the examiner.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (U.S. Patent Number 10,133,036).
With regard to independent claim 11, Wang et al teaches an imaging lens system comprising (column 1, lines 5-7 and Figure 5): a first lens (Figure 5, element L1), a second lens 
With regard to dependent claim 14, Wang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, and further teaches such an imaging lens system satisfying the conditional expression 1.5 < f3/f, as defined (column 11, Table 9, line 25).
With regard to dependent claim 15, Wang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, and further teaches such an imaging lens system satisfying the conditional expression TTL/f < 1.4, as defined (column 11, Table 9, lines 11 and 36).
With regard to dependent claim 16, Wang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, and further teaches such an imaging lens system satisfying the conditional expression -2.0 < f2/f3 < 0, as defined (column 11, Table 9, lines 13 and 14).

Allowable Subject Matter
Claims 1-3, 5-10, 17 and 18 are allowed.
The reasons for allowance are as set forth in the Office Action mailed October 21, 2021 and the Applicant’s Remarks (page 9, sixth paragraph; page 10, fourth paragraph and page 11, second paragraph), filed January 21, 2022. 
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an imaging lens system comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens spaced apart from each other and sequentially disposed along an optical axis of the imaging lens system in ascending numerical order from an object side of the imaging lens system toward an imaging plane of the imaging lens system, and further satisfying he conditional expression TTL/2IH < 0.613, as defined, the prior art fails to teach such an imaging lens system simultaneously satisfying the conditional expression: 25 < V1-V3 < 45, as defined and claimed in dependent claim 12; or 25 < V1-V4 < 45, as defined and claimed in dependent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
14 February 2022